UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DR. MUHAMMAD MIRZA and ALLIED
 MEDICAL AND DIAGNOSTIC
 SERVICES, LLC,                                                        19 Civ. 10121 (PAE)

                                         Plaintiffs,                         ORDER
                         -v-

 JOHN DOES #1-4,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court has reviewed plaintiffs' ex parte letter motion for leave to conduct expedited

discovery aimed at identifying defendants, John Does #1-4. Dkt. 4. For the reasons set forth in

plaintiffs' letter, the Court finds good cause to permit the reasonable discovery requested by

plaintiffs prior to the conference required by Federal Rule of Civil Procedure 26(f). See Dkt. 4

at 2-3. Without leave to conduct expedited discovery, plaintiffs have no way to identify and

serve defendants or to seek relief for their alleged injuries.

        Plaintiffs' motion is therefore granted. Plaintiffs may serve Yelp.corn and defendants'

internet service providers with a Rule 45 subpoena seeking information sufficient to identify

each uni1entified defendant. Any ~nformation disclosed to p_laintiffs in response to th~ Rule 45

subpoena may be used by plaintiffs solely for the purpose of identifying and serving John Does

#1-4.

        The Clerk of Court is respectfully directed to terminate the motion pending at docket 4.
                                Pa~~afb
      SO ORDERED.



                                United States District Judge


Dated: November 14, 2019
       New York, New York




                            2
